         Case 1:20-cv-05709-MKV Document 21 Filed 11/17/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 11/17/2020

 YESHAYA ALTMAN,

                           Plaintiff,
                                                                    1:20-cv-05709
                    -against-
                                                              ORDER OF DISMISSAL
 NATIONWIDE CREDIT, INC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 18]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

December 17, 2020. If no such application is made by that date, today’s dismissal of the action

is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: November 17, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
